Case 1:19-mc-00103-MN Document 4-6 Filed 04/18/19 Page 1 of 4 PageID #: 465




                  EXHIBIT 6
Case 1:19-mc-00103-MN Document 4-6 Filed 04/18/19 Page 2 of 4 PageID #: 466
 CONFIDENTIAL



                       Amendment to Supply Agreement


        This Amendment (the "Amendment") is made as of the 1st day of April
 2004, to the Supply Agreement dated 15th April 2001 ("Supply Agreement"), by
 and between Johnson & Johnson Consumer Companies, Inc. and Luzenac
 America, Inc.

        WHEREAS, Seller has notified Buyer of the intent to cease manufacturing
 operations of the Products in West Windsor, Vermont, and Buyer has agreed to
 qualify new product ("New Product") from Seller's manufacturing operations
 located in Houston, Texas

        NOW THEREFORE, for good and valuable consideration, the receipt of
 which is hereby acknowledged, the parties hereto agree to amend the Supply
 Agreement as follows:

    1. Except as specifically provided for in this Amendment, all other terms and
       conditions of the Agreement shall continue in full force and effect. All
       defined terms not otherwise defined in this Amendment shall have the
       meaning set out in the Agreement.

    2. New Product is to be substituted for "Products" in all cases throughout the
       Supply Agreement.

    3. Annex A is amended and restated as set out on the attached Annex A to
       this Amendment. In addition, the parties agree that all New Product shall
       be supplied by Seller solely from the facility specified on the attached
       AnnexA.

    4. Annex B, Section A, is hereby amended and restated as follows:

                  i. Olympic H Talc US$368 PER METRIC TON effective
                     through December 31, 2006

                 ii. Price decreases to US$348 PER METRIC TON effective
                     January 1, 2007 through December 31, 2007

                 iii. Price decreases to US$338 PER METRIC TON effective
                      January 1,2008 and beyond.




 Page 1 of6
Case 1:19-mc-00103-MN Document 4-6 Filed 04/18/19 Page 3 of 4 PageID #: 467
  CONFIDENTIAL


                                                                   ,-
                  iv. All prices are FOB delivered to Buyer in Royston, Georgia
                      via Bulk Rail

                  v. Pricing from Seller can only be altered should raw material
                     increases or freight increases exceed 3% in any given year.
                     Raw materials include talc, energy costs, packaging, and
                     pallets. Transportation increases include freight from
                     Houston, Texas to Royston, Georgia as well as freight from
                     China to Houston. In the event any such increases exceed
                     3% in a particular year, the prices for the New Product shall
                     be adjusted proportionately upward for the next calendar
                     year to the extent necessary to reflect the amount of the
                     increase which is in excess of 3%. All material or freight
                     increase requests must be substantiated by documentation
                     of increase from increasing party.

    5. Annex B, Section B, is hereby deleted in its entirety.

    6. Section 1( c) is hereby deleted in its entirety.


    7. Section 1(d) is amended from F.O.B. Ludlow, Vermont (the "Shipping
       Point"), to F.O.B. Royston, Georgia (the "Delivery Point"). The risk of loss
       with respect to the New Product shall now pass to Buyer upon receipt and
       acceptance at the Delivery Point.

    8. Section 3 (3) is amended from "".Seller shall maintain an adequate
       number of dedicated silos to ensure timely shipment", to read "".Seller
       shall maintain an adequate number of dedicated silos and rail cars to
       ensure timely shipment".

    9. Section 3 (d) is amended from"" .Agreement, provided, however,,,." to
       read "".Agreement. In such event Seller shall, at Buyer's request, make
       available such dedicated rail cars as may be sufficient to obtain New
       Product from such other source."

    10. Section 4 (c) is amended to delete clause (iii) in its entirety.

    11. Section 7 (a) (ii) is amended from "shall be limited to replacement. ...
        Sections 4 (c) above" to "shall be limited to replacement of New Product".

    12. Section 8 (a) is amended in its entirety to read "This Agreement shall
        expire and terminate effective December 31, 2006, unless sooner
        terminated pursuant to the other provisions of this Agreement."


 Page 2 of6
Case 1:19-mc-00103-MN Document 4-6 Filed 04/18/19 Page 4 of 4 PageID #: 468
  CONFIDENTIAL

     13. Section 22 (b) is amended to read "Contract Year shall mean, for any
         period of time after the date of this Amendment, the twelve-month period
         commencing on April 1st of any year during the term of this Agreement and
         concluding on March 31st of the next succeeding year


     14. Section 23 (a) is amended to read "Seller will assume the leasehold
         interest of Buyer for the equipment specified on the attached Annex B (the
         "Equipment") pursuant to the Transfer Agreement in the form set out on
         the attached Annex C. Upon execution of the Transfer Agreement, Buyer
         shall have no further ownership or leasehold interest of any nature in the
         Equipment, and all right, title and interest in the Equipment shall transfer
         to Seller.

     15. Section 23(b) is amended to remove clause (iii) thereof.

     16. Section 23(c) is amended to remove clauses (ii) and (iv) thereof.

     17.Section 23 (e) is amended to read "Buyer shall be responsible for training
        its employees to operate properly the Equipment and shall supervise all
        operations thereof. Buyer shall be responsible for all personal damages
        or injuries and for any damage to property or Equipment resulting from (i)
        Buyer's operation of the Equipment, or (ii) Buyer's use of the Equipment
        for any purpose other than as specifically contemplated by this
        Agreement.

     18. Section 23(f) is hereby deleted in its entirety.

  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  executed by their duly authorized representatives as of the day and year first .
  above written.

  LUZENAC AMERICA, INC ..                    JOHNSON & JOHNSON
                                             CONSUMER COMPANIES, INC.

                                             BY:D~
                                             Name:        Q /J1,"ch:.r:I Wi-jf-rI1fJr1
                                             Title:       liP of    Ot>er,di'ol"l~
                                                                     f




                                                      •




  Page 3 of6
